ALLOWABILITY NOTICE
Priority
As previously indicated (Non-final Rejection mailed 02/22/2022), acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Republic of Korea on 10/31/2019. It is noted, however, that applicant has not filed a certified copy of the 10-2019-00137315 application as required by 37 CFR 1.55.
Also, as previously noted, it appears that the application number contains a typographical error as listed on the ADS (it appears application 10-2019-00137314 should be 10-2019-0137314).

Election/Restriction
Claims 1-5 allowable. Claims 3-5, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I-III, as set forth in the Office action mailed on 10/29/2021, is hereby withdrawn and claims 3-5 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sang Cho on 06/13/2022 (see attached Interview Summary).

The application has been amended as follows: 
Claims 1-4 are amended as follows, see the following replacement claims. As such, claims 1-5 are allowed.
Replacement Claims: 
1. (Currently Amended) A method for specifically determining degree of progressive chronic hepatitis and liver fibrosis, the method comprising: 
adsorbing to a solid body a monoclonal antibody specific to α-1 acid glycoprotein, wherein the monoclonal antibody is monoclonal antibody AGP601 produced by a fused cell line deposited with the accession number KCTC13998BP; 
adding a blood sample containing asialo α-1 acid glycoprotein to the solid body to which the monoclonal antibody AGP601 is adsorbed, wherein the asialo α-1 acid glycoprotein binds to the monoclonal antibody AGP601 forming an asialo α-1 acid glycoprotein-AGP601 complex; 
adding and binding a conjugate to the asialo α-1 acid glycoprotein-AGP601 complex, wherein the conjugate is a Ricinus communis agglutinin II (RCA II) and horseradish peroxidase (HRP) conjugate (RCA II-HRP); and 
measuring concentration of the asialo α-1 acid glycoprotein by detecting binding between the conjugate and the complex, thereby determining the degree of progressive chronic hepatitis and liver fibrosis.

2. (Currently Amended) The method of claim 1, wherein the blood sample is a blood sample collected from a patient suspected of having progressive chronic hepatitis and liver fibrosis.

3. (Currently Amended) A kit for determining degree of progressive chronic hepatitis and liver fibrosis, the kit comprising: monoclonal antibody AGP601 produced by a fused cell line deposited with the accession number KCTC13998BP, and an HRP-RCA II (Ricinus communis agglutinin II) conjugate.

4. (Currently Amended) An immunochromatography strip for determining degree of progressive chronic hepatitis and liver fibrosis, the immunochromatography strip comprising: a monoclonal antibody AGP601 produced by a fused cell line deposited with the accession number KCTC13998BP, and a Gold nanoparticle-RCA II conjugate.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The previous objection to the drawings is withdrawn in response to Applicant’s replacement drawings filed 06/13/2022. 
The previous objections to the specification are withdrawn in response to Applicant’s amendments to the specification filed 05/23/2022.
The rejection under 35 U.S.C. 112(a), regarding enablement, is withdrawn in response to Applicant’s response filed 05/23/2022.
	Claims 1-5, as indicated above, are allowable because the claimed antibody, monoclonal antibody AGP601 produced by a fused cell line deposited with accession number KCTC13998BP, is free of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641